IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                 FILED
                                                                August 20, 2008
                                No. 07-51130
                             Conference Calendar            Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

JULIO LAREDO-MENDEZ, also known as Julio Horacio Laredo, also known as
Julio Leredo, also known as Horacio Mendez-Martinez

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 3:07-CR-866-1


Before GARZA, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Julio Laredo-Mendez pleaded guilty to attempted illegal reentry after
deportation and was sentenced to 48 months of imprisonment and three years
of supervised release. Laredo-Mendez argues that his prior California robbery
conviction under CAL. PENAL CODE § 211 is not a crime of violence within the
meaning of U.S.S.G. § 2L1.2(b)(1)(A)(ii). Laredo-Mendez acknowledges that this
court held that a California robbery conviction is a crime of violence in United


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-51130

States v. Tellez-Martinez, 517 F.3d 813, 814 (5th Cir.), petition for cert. filed
(June 16, 2008) (No. 07-11483). However, he argues that Tellez-Martinez was
incorrectly decided. A panel of this court cannot overrule a prior panel’s decision
in the absence of intervening contrary or superseding authority by this court
sitting en banc or by the United States Supreme Court. United States v.
Lipscomb, 299 F.3d 303, 313 n.34 (5th Cir. 2002). This issue is foreclosed.
      The Government’s motion for summary affirmance is GRANTED, the
motion for extension of time to file a brief is DENIED, and the judgment of the
district court is AFFIRMED.




                                        2